DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-19 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, the recited “transmit the update data registered in the memory to the other database" in line 12 should be "transmit the update data registered in the memory to the other database server".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the other database server" in line 5. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if it refers to limitation “another database server” in line 4.
Claim 11 recites the limitation "the database" in line 16. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if it refers to limitation “a database” in line 3 or “a database of the other database server" in line 5.
Claim 14 recites the limitation "the basic of update data" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the other database server" in line 9. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if it refers to limitation “another database server” in line 4.

Claim 16 recites the limitation "the database" in lines 14 and 17. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if they refer to limitation “a database” in line 4 or “a database of the other database server" in line 6.
Claim 17 recites the limitation "the basic of update data" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the other database server" in line 8. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if it refers to limitation “another database server” in line 4.
Claim 18 recites the limitation "the other database server" in line 6. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if it refers to limitation “another database server” in line 5.
Claim 18 recites the limitation "the database" in lines 13 and 16. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if they refer to limitation “a database” in line 4 or “a database of the other database server" in line 6.
Claim 19 recites the limitation "the basic of update data" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the other database server" in line 8. There is insufficient antecedent basis for this limitation in the claim. It also is unclear if it refers to limitation “another database server” in line 3.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 11-15 is rejected under 35 USC 101 for being "software per se". 
The claimed invention is addressed to "a database server" that can be reasonably interpreted as referring to lines of programming within the software system, rather than referring to the system as a physical object.  The claimed invention is also addressed to "a database manager” and “a synchronization processing unit." Since applicant's disclosure did not provide clear explanation about these units, examiner interpret these units may also be "software module” or “program module”, which are not a hardware system but is a software. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instruction without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)	

Claims 18-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 18-19 are not limited to non-transitory computer readable storage medium. Since applicant's disclosure did not provide clear explanation for a storage medium, examiner interpret this medium may also be "wireless communication media" and/or “signal communication media”.  
Therefore, the context of medium was used in the claims would fairly suggest to one of ordinary skill in the art that the medium could be signals or others of propagation and transmission media, or other items failing to be an appropriate manufacture under 35 USC 101 in the context of computer-related inventions. As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
Furthermore, a storage medium, without the non-transitory computer readable storage medium needed to realize the computer program’s functionality, is considered to be non-statutory subject matter per se (see MPEP 2106).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (U.S. Publication Number 2015/0278333, hereafter referred to as “Hirose”) in view of Caruso (U.S. Patent Number 10,282,433).  
Regarding claim 11, Hirose teaches a database server included in a database system including a plurality of database servers (para [0066]-[0067] and Fig. 2: discussing about the database system has business servers 20 and 20a, a terminal apparatus 31, and DB servers 100, 100a and 100b), the database server comprising:
a database manager configured to update a database in accordance with a request from a client and to register both update data for causing another database server included in the plurality of database servers to update a database of the other database server (para [0084] and Fig. 4: discussing about the DB server 100 in the active state performs a process such as retrieving data from the database 121 or updating the database 121, according to the received message) and management information of the update data for each data management unit in a memory on the basis of the request when the database server is in a first state in which the database server receives requests from the client (para [0101] and Fig. 7: discussing about the and
a synchronization processing unit configured to transmit the update data registered in the memory to the other database server when the database server is in the first state (para [0102] and Fig. 7: discussing about the DB server 100 first selects the transaction #1 registered at the top of the migration list 141. The DB server 100 then transmits a transaction log 151a, which is a copy of the transaction log 151 corresponding to the transaction #1, to the DB server 100a. Examiner interprets that transaction log as claimed update data),
wherein the synchronization processing unit is configured to transmit the management information registered in the memory to the other database server when the database server shifts from the first state to a second state in accordance with a role change instruction (para [0102] and Fig. 7: discussing about the DB server 100 updates the migration state of the transaction #1 described in the migration list 141 to "migration completed", and the DB server 100a updates the migration state of the transaction #1 described in the migration list 141a to "migration completed"; para [0107] and Fig. 9: discussing about the migration priority of the transaction #3 is increased, and thus the DB server 100 skips the transaction #2 and selects the transaction #3. The transaction #3 is the topmost "yet-to-be-migrated" transaction registered in the migration list 141, for example …The DB server 100 updates the migration state of the transaction #3 described in the migration list 141 to "migration completed", and the DB server 100a updates the migration state of the transaction #3 described in the migration list 141a to "migration completed". Examiner interprets that the DB server 100 updates the 
the synchronization processing unit is configured to transmit update data registered in the memory to the other database server when the database server is in the second state (para [0107] and Fig. 9: The DB server 100 then transmits a transaction log 153a, which is a copy of the transaction log 153 corresponding to the transaction #3, to the DB server 100a.),
the database manager is configured to update the database on the basis of a request received from the other database server and not to update the update data and the management information when the database server is in the second state (para [0108] and Fig. 9: discussing about the DB server 100a performs a process according to the processing request, using the transaction log 153a corresponding to the transaction #3).
Hirose does not explicitly teach the synchronization processing unit is configured to update the database on the basis of update data received from another database server included in the plurality of database servers when the database server is in a third state to which the database server shifts from the second state.
Caruso teaches the synchronization processing unit is configured to update the database on the basis of update data received from another database server included in the plurality of database servers when the database server is in a third state to which the database server shifts from the second state (column 4 line 64 – column 5 line 17: discussing about in the second state, the server 114 may receive a request from the second client device 112 to change a patient's name in the second database 118 from "JOHN DOE" to "JOHN Q. DOE," e.g., "UPDATE SECOND_DATABASE SET NAME=`JOHN Q. DOE` WHERE NAME=`JOHN DOE`," determine that the server 114 is in the second state so that data from the second database 118 is exposed, determine that data in the second database 118 is being updated, replicate the update to the first database 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the information processing apparatus of Hirose with the teaching about management of database migration of Caruso because it would enhance the consistency of the database servers and minimize the downtime or interruption of the database servers.

Regarding claim 12, Hirose in view of Caruso teaches wherein, when the database server is in a fourth state to which the database server shifts from the third state in accordance with the role change instruction, the database manager is configured to refer to the management information received from the other database server to determine whether or not the request from the client is a request relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server and to transmit information based on the request from the client to the other database server if the request from the client is a request relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server (Hirose, para [0226]-[0227] and Fig. 28: A switching instruction is input to the DB servers 42 and 43.  (S313) The DB server 42 rolls back the transaction being executed and discards the transaction log being held.  Accordingly, it becomes possible to terminate the DB server 42, and the DB server 43 transitions from the standby state to the active state. (S314) Upon detecting a switchover, the business server 41 transmits a processing request indicating the same process as step S309 to the DB server 43 in order to redo, from scratch, the transaction having been executed.  (S315) The DB server 43 keeps track of the details of the updating in the transaction log.  (S316) The DB server 43 notifies the business server 41 of the processing result.  (S317) The business server 41 transmits a commit request to the DB server 43.  (S318) The DB server 43 updates the database of the DB server 43, using the transaction log.  (S319) The DB server 43 notifies the business server 41 of the processing result. Examiner interprets that the business server 41, the DB server 42, the DB server 43 are claimed client, the database server and the other database server, respectively. Examiner interprets that because the DB server 42 is terminated, then the business server 41 transmits a commit request to the DB server 43 as claimed “transmit information based on the request from the client to the other database server if the request from the client is a request relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server.”).

Regarding claim 13, Hirose in view of Caruso teaches wherein, when the database server is in the fourth state, the database manager is configured to register update data based on a request relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server in the memory, and the database manager or the synchronization processing unit is configured to receive update data relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server from the other database server and to update the database of the database server and then to cause the update data registered in the memory to be reflected in the database of the database server (Hirose, para [0085] and Fig. 4: discussing about switchover is performed between the active DB server 100 and one of the standby DB servers (here, the DB server 100a), the switching destination DB server 100a starts performing a process according to the received message and notifying the business server 20 of the processing result; para [0102] and Fig. 7: discussing about the DB server 100 first selects the transaction #1 registered at the top of the migration list 141. The DB server 100 then transmits a transaction log 151a, which is a copy of the transaction log 151 corresponding to the transaction #1, to the DB server 100a. Examiner interprets that switchover is performed between the active DB server 100 and one of the standby DB servers (here, the DB server 100a) means for the DB server 100a becomes “Active DB server” and DB server 100 becomes “Standby DB server.” Therefore, the DB server 100a which is active will receive the transactions from business severs and transmits them to Standby DB server, (e.g. DB server 100)).

Regarding claim 14, Hirose teaches a database server included in a database system including a plurality of database servers (para [0066]-[0067] and Fig. 2: discussing about the database system has business servers 20 and 20a, a terminal apparatus 31, and DB servers 100, 100a and 100b), the database server comprising:
a database manager configured to, when the database server is in a fourth state to which the database server shifts from the third state in accordance with a role change instruction, refer to management information received from the other database server to determine whether or not a request from the client is a request relating to a management unit which has been updated in a database of the other database server and has not been updated in the database of the database server and to transmit information based on the request from the client to the other database server if the request from the client is a request relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server (para [0226]-[0227] and Fig. 28: A switching instruction is input to the DB servers 42 and 43.  (S313) The DB server 42 rolls back the transaction being executed and discards the transaction log being held.  Accordingly, it becomes possible to terminate the DB server 42, and the DB server 43 transitions from the standby state to the active state. (S314) Upon detecting a switchover, the business server 41 transmits a processing request indicating the same process as step S309 to the DB server 43 in order to redo, from scratch, the transaction having been executed.  (S315) The DB server 43 keeps track of the details of the updating in the transaction log.  (S316) The DB server 43 notifies the business server 41 of the processing result.  
Hirose does not explicitly teach a synchronization processing unit configured to update a database on the basis of update data received from another database server included in the plurality of database servers when the database server is in a third state in which the database server receives no requests from a client.
Caruso teaches a synchronization processing unit configured to update a database on the basis of update data received from another database server included in the plurality of database servers when the database server is in a third state in which the database server receives no requests from a client (column 4 line 64 – column 5 line 17: discussing about in the second state, the server 114 may receive a request from the second client device 112 to change a patient's name in the second database 118 from "JOHN DOE" to "JOHN Q. DOE," e.g., "UPDATE SECOND_DATABASE SET NAME=`JOHN Q. DOE` WHERE NAME=`JOHN DOE`," determine that the server 114 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the information processing apparatus of Hirose with the teaching about management of database migration of Caruso because it would enhance the consistency of the database servers and minimize the downtime or interruption of the database servers.

Regarding claim 15, Hirose in view of Caruso teaches wherein, when the database server is in the fourth state, the database manager is configured to register update data based on a request relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server in the memory, and the database manager or the synchronization processing unit is configured to receive update data relating to a management unit which has been updated in the database of the other database server and has not been updated in the database of the database server from the other database server and to update the database of the database server and then to cause the update data registered in the memory to be reflected in the database of the database server (Hirose, para [0085] and Fig. 4: discussing about switchover is performed between the active DB server 100 and one of the standby DB servers (here, the DB server 100a), the switching destination DB server 100a starts performing a process according to the received message and notifying the business server 20 of the 

Regarding claim 16, Hirose teaches a database management method for a database server included in a database system including a plurality of database servers (para [0066]-[0067] and Fig. 2: discussing about the database system has business servers 20 and 20a, a terminal apparatus 31, and DB servers 100, 100a and 100b), the method comprising:
the database server updating, when the database server is in a first state in which the database server receives requests from a client, a database in accordance with a request from the client, registering both update data for causing another database server included in the plurality of database servers to update a database of the other database server and management information of the update data for each data management unit in a memory on the basis of the request (para [0084] and Fig. 4: discussing about the DB server 100 in the active state performs a process such as retrieving data from the database 121 or updating the database 121, according to the and management information of the update data for each data management unit in a memory on the basis of the request when the database server is in a first state in which the database server receives requests from the client (para [0101] and Fig. 7: discussing about the switching source DB server 100 transmits a migration list 141a, which is a copy of the migration list 141, to the DB server 100a), and transmitting the update data registered in the memory to the other database server (para [0102] and Fig. 7: discussing about the DB server 100 first selects the transaction #1 registered at the top of the migration list 141. The DB server 100 then transmits a transaction log 151a, which is a copy of the transaction log 151 corresponding to the transaction #1, to the DB server 100a. Examiner interprets that transaction log as claimed update data);
transmitting the management information registered in the memory to the other database server when the database server shifts from the first state to a second state in accordance with a role change instruction (para [0102] and Fig. 7: discussing about the DB server 100 updates the migration state of the transaction #1 described in the migration list 141 to "migration completed", and the DB server 100a updates the migration state of the transaction #1 described in the migration list 141a to "migration completed"; para [0107] and Fig. 9: discussing about the migration priority of the transaction #3 is increased, and thus the DB server 100 skips the transaction #2 and selects the transaction #3. The transaction #3 is the topmost "yet-to-be-migrated" transaction registered in the migration list 141, for example …The DB server 100 updates the migration state of the transaction #3 described in the migration list 141 to "migration completed", and the DB server 100a updates the migration state of the 
transmitting update data registered in the memory to the other database server (para [0107] and Fig. 9: The DB server 100 then transmits a transaction log 153a, which is a copy of the transaction log 153 corresponding to the transaction #3, to the DB server 100a.), updating the database on the basis of a request received from the other database server, and not updating the update data and the management information when the database server is in the second state (para [0108] and Fig. 9: discussing about the DB server 100a performs a process according to the processing request, using the transaction log 153a corresponding to the transaction #3).
Hirose does not explicitly teach updating the database on the basis of update data received from another database server included in the plurality of database servers when the database server is in a third state to which the database server shifts from the second state.
Caruso teaches updating the database on the basis of update data received from another database server included in the plurality of database servers when the database server is in a third state to which the database server shifts from the second state (column 4 line 64 – column 5 line 17: discussing about in the second state, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the information processing apparatus of Hirose with the teaching about management of database migration of Caruso because it would enhance the consistency of the database servers and minimize the downtime or interruption of the database servers.
Claim 17 is rejected under the same rationale as claim 14.
Claim 18 is rejected under the same rationale as claim 16. Hirose also teaches a storage medium storing a program causing a database server included in a database system including a plurality of database servers (para [0066]-[0067] and Fig. 2: discussing about the database system has business servers 20 and 20a, a terminal apparatus 31, and DB servers 100, 100a and 100b; para [0257]: discussing about the programs may be stored in a computer-readable storage medium (e.g., the storage medium 113)).

Claim 19 is rejected under the same rationale as claim 14. Hirose also teaches a storage medium storing a program causing a database server included in a database system including a plurality of database servers (para [0066]-[0067] and Fig. 2: 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication Number 8,132,046 B2 by Varghese.
U.S. Publication Number 2010/0161551 A1 by Whynot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162             

February 13, 2021